tax_exempt_and_government_entities_division release number release date org address _ 01-dollar_figure department of the treasury internal_revenue_service date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication for your convenience an envelope is letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues ifa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation enclosures publication publication form_6018 report of examination envelope sincerely sunita b lough director eo examinations letter catalog number 34801v form_8 a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org inc ein year period ended 20xx07 legend org - organization name ein state - state city - city xx - date ein - issue does org qualifies for exemption under sec_501 c of the internal_revenue_code of 19xx facts the org was incorporated in the state of state on february 20xx the articles of incorporation include the development’s rules regarding what association can or cannot do this includes the primary purpose of the association in providing maintenance preservation and control of the residence lots or spaces and common area with in a certain tract_of_real_property the community is comprised of homes all owners are required to be members of the association and pay monthly dues of dollar_figure for a single lot and dollar_figure for a double lot the organization also charges dollar_figure for an emergency fund charge the organization charges a deposit of dollar_figure for gas and water usage the association also charges a small fee to clean property when the owner fails to follow the rules as noted in the association bylaws as stated in the bylaws the association has the power duty and responsibility of administering and enforcing the covenants conditions restrictions easements uses limitations obligations and all other provisions set forth in the declaration the bylaws of the associations and supplements and amendments the association has the right to establish make and enforce compliance with such reasonable rules and regulations as may be necessary for the operation use and occupancy of the properties with the right to amend same from time to time the association also has the right to construct manage maintain keep in good order condition and repair all of the common property and all hems of common personal_property used by the owners in the enjoyment of the common property the association provides maintenance and improvements to the common areas in the development including the office building swimming pool play areas dumpster meters and roads the association is responsible for maintaining the common areas to ensure compliance with the city of city residents are responsible for the upkeep of the exterior of their homes the association normally does not maintain the exterior of the member's property but if a member fails to keep the property clean as noted in the declaration after several warning notices the member will be charged a fee and be billed at a feasible rate for the services the swimming poo and common areas are not open to the general_public for the following reasons the general_public can only utilize the pool it they are a guest to a member the member must accompany the nonmember or if a pool pass is provided only two nonmembers allowed per pool pass the association conducts meetings to discuss the safety and repairs of the common areas the association publishes a newsletter to inform form 886-a rrev department of the treasury - internal_revenue_service page form 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer org inc ein year period ended 20xx07 members of upcoming or proposed maintenance projects and to address any concerns voiced by residents the newsletters are distributed to the members the pool and play area’s is a benefit to members only the access to the park is considered private there are no security officers or gates just a gate around the swimming pool did not notice a sign that said private property around the pool the association does pay fora security system to monitor the office building dumpster and the swimming pool the access to the community is private one way in and one way out the association's receipts expenses are distributed as follows at least of the gross_income of the association for any taxable_year shall consist solely of amounts received as membership dues fees or assessments from unit owner at least of the expenditures of the associations for any taxable_year shall be for the acquisition construction management maintenance and care of association_property law sec_501 of the internal_revenue_code of 19xx provides for exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare section dollar_figure c - a i of the income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the community ie for the purposes of bringing about civic betterment and social improvements in revrul_74_17 1974_1_cb_130 jan the service held that a organization formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project as defined by state statute with membership assessments paid_by the unit owners does not qualify for exemption under sec_501 of the code in revrul_74_99 1974_1_cb_131 jan the service held that a homeowners_association to qualify for exemption under sec_501 of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public in 305_f2d_814 it was held that a corporation that provided housing on a cooperative basis lacked the necessary requirements of an organization described in sec_501 of the code the court held the operation to be a private self-help enterprise with only an incidental benefit to the community as a whole form 886-a rev department of the treasury - internal_revenue_service page y-- form 886a schedule no or exhibit name of taxpayer org inc ein department of the treasury - internal_revenue_service explanation of items year period ended 20xx07 the court also held that the organization is operated primarily for the private benefit of members and any benefits to the community are not sufficient to meet the requirement of the regulation that the organization be operated primarily for the common good and general welfare of the people of the community government's position based on the applicable law and facts the org inc is not operating primarily for social welfare within the meaning of sec_501 if it restricts access by the general_public to its common areas such as recreational facilities streets sidewalks and green areas the homeowner's association is operating primarily for the mutual benefit of its members taxpayer's position org inc agrees to the revocation of its exempt status from as organization described in sec_501 the proposed effective date of the revocation is august 20xx conclusion although org inc was granted exemption as an organization described in the internal_revenue_code sec_901 it is obvious that the facilities and common areas maintained by the association are not open to the general_public but rather restricted to or primarily for the benefit of its members this organization does not qualify for exemption under sec_501 of the internal_revenue_code of 19xx because it is not promoting social welfare within the meaning of the irc regulations since you will no longer be an exempt_organization you will be required to file federal_income_tax returns on form h u s income_tax return for homeowners associations forms 1120-h should be filed for years ended july 20xx and subsequent years form 886-a rev department of the treasury - internal_revenue_service page aaa
